NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted December 18, 2008
                                   Decided December 30, 2008

                                               Before

                               WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

No. 08‐1531

UNITED STATES OF AMERICA,                                Appeal from the United States District
                  Plaintiff‐Appellee,                    Court for the Northern District
                                                         of Illinois, Eastern Division.
       v.
                                                         No. 02‐CR‐432
JOSE VALLEJO,
                       Defendant‐Appellant.              David H. Coar, 
                                                         Judge.




                                             O R D E R

        This is the third appeal that defendant Jose Vallejo has brought before this court. As
before, Vallejo would like to challenge the sentence he received for the offense of possessing
a firearm after being convicted of a felony in violation of 18 U.S.C. § 922(g). Initially, the district
court imposed a sentence of 262 months’ imprisonment, three years’ supervised release, a $200
special assessment, and a $2,500 fine. This court affirmed. See United States v. Vallejo, 373 F.3d
No. 08‐1531                                                                                     Page 2

855 (7th Cir. 2004) (Vallejo I). After that decision, while Vallejo’s petition for rehearing was
pending,  the  Supreme  Court  decided  United  States  v.  Booker,  543  U.S.  220  (2005).  Based  on
Booker, we vacated Vallejo’s sentence and remanded for resentencing. United States v. Vallejo,
134 F. App’x. 90 (7th Cir. 2005) (Vallejo II). On remand, the district court held a new sentencing
hearing,  after  which  it  imposed  the  same  sentence  of  262  months.  Vallejo  appealed  again,
claiming  among  other  things  that  the  court  mistakenly  thought  that  it  could  not  impose  a
sentence  below  the  one  recommended  by  the  U.S.  Sentencing  Guidelines  unless  Vallejo
rebutted a presumption of reasonableness. Finding merit in that argument, we vacated Vallejo’s
sentence and remanded for resentencing. See 226 F. App’x. 607 (7th Cir. 2007) (Vallejo III). 

        In between Vallejo’s second sentencing hearing and this court’s decision in Vallejo III,
the  government  filed  a  motion  under  FED.  R.  CRIM.  P.  35,  seeking  a  reduction  in  Vallejo’s
sentence based on substantial assistance. The district court took up that motion at the same time
as the second resentencing hearing. After that hearing, it granted the government’s motion and
reduced Vallejo’s prison term to 190 months. The revised judgment was filed on February 7,
2008, and Vallejo filed a timely notice of appeal.

       This time, however, appointed counsel has filed a no‐merit brief in accordance with
Anders v. California, 386 U.S. 738 (1967), seeking leave to withdraw as counsel.  We invited
Vallejo under Circuit Rule 51(b) to comment on his lawyer’s brief, and subsequently granted
Vallejo’s motion for more time, but Vallejo has chosen not to file a response. We therefore
consider only those potential issues identified by counsel. See United States v. Schuh, 289 F.3d
968, 973‐74 (7th Cir. 2002).

        The facts underlying Vallejo’s conviction can be found in our opinion in Vallejo I and the
earlier orders in this case. At this point, the only relevant question is whether any argument
challenging Vallejo’s new, lower sentence would be frivolous. Counsel concludes that it would
be, and we share that assessment. In Vallejo I, this court affirmed the district court’s decision
that Vallejo was an armed career criminal who belonged in offense level 34 and who had a
criminal history category VI. Neither remand permitted reconsideration of those conclusions,
and it would therefore be frivolous for Vallejo to attempt to reopen them at this time. 

        Only two questions remain: first, whether the district court committed any procedural
error in its consideration of the Rule 35 motion, and second, whether Vallejo’s revised sentence
of  190  months  is  unreasonable.  Taking  the  Rule  35  motion  first,  we  are  satisfied  that  no
procedural challenge is possible. After listening to Vallejo’s arguments for a lower sentence,
based on his cooperation and his efforts to turn around his life, the district court responded
with a significant reduction – one of 72 months, far more than the 40‐month reduction the
government had sought. The court acknowledged that it had the authority to impose an even
lower  sentence  than  the  190  months  it  chose  –  even  one  below  the  otherwise  mandatory
No. 08‐1531                                                                                      Page 3

minimum of 180 months – but that it thought that anything below 190 months would not reflect
the negatives in Vallejo’s record, including his 12‐day rash of armed robberies when he was 18
years  old.  As  appellate  counsel  points  out,  the  fact  that  Vallejo’s  trial  counsel  may  have
thought, erroneously, that the district court could not go below 180 months does not create an
appealable  issue.  First,  there  is  nothing  to  suggest  that  the  district  court  was  under  that
misapprehension, and thus nothing to indicate that it would have selected a lower sentence
than it did. Second, to the extent that this point relates to ineffectiveness of counsel, it is better
raised through a motion under 28 U.S.C. § 2255. 

        That leaves only the question whether any responsible argument that Vallejo’s 190‐
month sentence was unreasonable could be offered. We agree with appellate counsel that the
answer is no. Vallejo has ended up with a sentence substantially lower than the bottom of his
advisory  guidelines  range,  which  was  262  to  327  months,  given  his  armed  career  criminal
status.  The  district  court  offered  a  satisfactory  explanation  of  its  choice  of  sentence;  any
argument that it was unreasonable would be doomed. See Gall v. United States, 128 S.Ct. 586
(2007); Rita v. United States, 127 S.Ct. 2456 (2007). 

        We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.